USCA4 Appeal: 21-6369      Doc: 17         Filed: 08/31/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6369


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DONALD MCDUFFIN WILLIAMS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:16-cr-00165-GLR-1)


        Submitted: August 23, 2022                                        Decided: August 31, 2022


        Before GREGORY, Chief Judge, KING, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Donald McDuffin Williams, Appellant Pro Se. Ayn Brigoli Ducao, OFFICE OF THE
        UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6369      Doc: 17         Filed: 08/31/2022     Pg: 2 of 2




        PER CURIAM:

               Donald McDuffin Williams appeals the district court’s order denying his motions

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record

        and find no reversible error. Accordingly, we affirm the district court’s order. See United

        States v. Williams, No. 1:16-cr-00165-GLR-1 (D. Md. Feb. 16, 2021). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2